UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7226


CALVIN SCOTT WEDINGTON,

                Plaintiff - Appellant,

          v.

U.S. FEDERAL GOVERNMENT, and its affiliated and subsidiary
organizations, officials, and representatives; WARDEN ART
BEELER; UNKNOWN DEPUTY U.S. MARSHAL; NURSE BEASLEY; U.S.
MARSHAL SERVICE,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:14-ct-03319-F)


Submitted:   October 15, 2015             Decided:   October 20, 2015


Before WILKINSON, AGEE, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Calvin Scott Wedington, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Calvin Scott Wedington appeals the district court’s order

dismissing his civil action as frivolous.                On appeal, we confine

our   review     to   the   issues    raised    in     the    Appellant’s     brief.

See 4th Cir. R. 34(b).            Because Wedington’s informal brief does

not challenge the basis for the district court’s disposition,

Wedington has forfeited appellate review of the court’s order.

Accordingly,      although    we     grant     leave    to    proceed    in      forma

pauperis,   we    affirm    the    district    court’s       judgment.      We    deny

Wedington’s motion to appoint counsel and dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                          AFFIRMED




                                        2